DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.
 
Response to Amendment
	The amendment filed 06/20/2022 is acknowledged. Claims 16-17 are newly submitted claims and therefore claims 1-17 remain pending and are the claims examined below. The objection previously set forth in the 01/20/2022 Office action have been overcome in view of the amendments made to the claims and are therefore withdrawn.

Claim Interpretation
Claims 1-4, 11-14 and 16 are directed towards an apparatus (i.e., a device for creating a pattern). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9, 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over BAKER et al. (US 2007/0071851) in view of ERB et al. (US 2018/0243980; of record).
As to claim 1: TOREN discloses the claimed device (i.e., printer station 8) for creating a pattern of a first fluid (i.e., ejection media drops 14) floating in a second fluid ([0005], [0017], [0018], FIGs. 1-2), said device comprising: a vessel (i.e., container 6) containing the second fluid (i.e., food product 5) ([0017], FIG. 1), said second fluid being a beverage ([0017] - the food product 5 can be a coffee drink, FIG. 2); a storage container (i.e., print head 12) storing the first fluid (i.e., ejection media drops 14) ([0017], [0018]); and an injector (i.e., nozzle opening 60) that is connected to the storage container and is associated with a positioning unit (i.e., transport mechanism 10) ([0019], FIG. 2, FIG. 3); and wherein the first and second fluids are immiscible ([0009]), and the first and second fluids each has a respective density and a respective viscosity ([0008], [0009], [0024]), the density of the second fluid being adapted, as a function of the viscosity of the second fluid, to the density of the first fluid ([0008], [0024], [0026]). 
BAKER fails to explicitly disclose the claimed wherein the injector has a capillary that is connected to the storage container and receives the first fluid therefrom via a metering device, and has a length that corresponds at least to a maximum pattern depth in the second fluid, wherein an outlet tip of the capillary introduces the first fluid into the second fluid in an amount set by the metering device and is movable using the positioning unit in a longitudinal direction of the capillary and in at least one direction transverse thereto.
However, ERB teaches 3D printing systems and methods for constructing a hydrogel structure and a hardened bio structure ([0003]). ERB further teaches the system 100 including 3D printer 105 with a syringe extruder (i.e., injector connected to the storage container) four reservoirs 130a, 130b, 145a, 145b (i.e., storage container storing the first fluid), each with its own peristaltic pump 135a-d (i.e., connected to the storage container via a metering device, and an amount of the first fluid introduced into the second fluid by an outlet tip of the capillary is set by the metering device) ([0024]; [0025]; [0100]). ERB further teaches the mechanical motion of the 3D printer print stage including a bed that moves in one horizontal direction with the head moving horizontally and vertically (i.e., an outlet tip of the capillary is movable using the positioning unit in a longitudinal direction of the capillary and in at least one direction transverse thereto) ([0074]). 
Moreover, ERB further teaches the syringe extruder 110 of the 3D printer 105 including a needle 605 (i.e., wherein the injector has a capillary that is connected to the storage container and receives the first fluid therefrom via a metering device) to extrude the material through to achieve the desired accuracy (wherein an outlet tip of the capillary introduces the first fluid into the second fluid in an amount set by the metering device), where the needle should be slightly longer than an example wall height of 1” (i.e., a capillary has a length that corresponds to at least a maximum pattern depth in the second fluid) ([0095], [0096], FIG. 1, FIG. 6). Additionally, ERB teaches check valves being used to control the path that the fluid takes ([0100]; [0103]; FIG. 5c). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the syringe extruder for forming a pattern of one fluid in a second fluid and the peristaltic pumps taught by ERB into BAKER. Doing so is applying a known technique (i.e., ERB’s device and method) to a known device (i.e., BAKER’s device) for the predictable result of forming a pattern of one fluid in a second fluid; with the added benefit of doing so being advantageous as peristaltic pumps are well suited for the system as they are capable of low flow rates, reversible flow, and keep the fluid separate from moving mechanical components; in addition to being small and relatively cheap, as recognized by ERB ([0102]). 
As to claim 2: BAKER and ERB remain as applied above. BAKER, modified by ERB, further reads on the claimed capillary forms, at the outlet tip thereof, a break-off edge for the first fluid (see FIG. 6 – extrusion tip of ERB). 
As to claim 3: BAKER and ERB remain as applied above. BAKER, modified by ERB, further reads on the claimed metering device having a peristaltic pump pumping the first fluid (see the rejection of claim 1 above). 
As to claim 4: BAKER and ERB remain as applied above. BAKER, modified by ERB, further reads on the claimed respective check valve that is open in a direction of the injector, is arranged upstream and downstream of the peristaltic pump in a flow path of the first fluid (see the rejection of claim 1 above; see [0100], [0103], FIG. 5c of ERB). 
As to claim 5: BAKER and ERB remain as applied above. BAKER, modified by ERB, further reads on the claimed method for creating a pattern of a first fluid floating in a second fluid, said method comprising: providing a vessel containing the second fluid, wherein the second fluid is a beverage; introducing a capillary using a positioning unit into the second fluid at a first pattern position; and introducing, using a metering device, a predefined amount of the first fluid from a storage container via the capillary, at an outlet tip thereof, into the second fluid; and then executing with a positioning unit a break-off movement with the outlet tip of the capillary; wherein the first and second fluids are immiscible, and each of the first and second fluids has a respective density and a respective viscosity, the density of the second fluid being adapted, as a function of the viscosity of the second fluid, to the density of the first fluid (see the rejection of claim 1 above).
As to claim 6: BAKER and ERB remain as applied above. BAKER, modified by ERB, further reads on the claimed wherein a position unit moves the capillary further along a line of the pattern during the metered introduction of the second fluid into the first fluid (see [0074], [0095] of ERB).
As to claim 8: BAKER and ERB remain as applied above. BAKER, modified by ERB, further reads on the claimed other of the first and second fluids fluid being an oil-based liquid and the other of the first and second fluids being a water-based liquid, and wherein the water-based liquid contains a thickening agent that increases the viscosity of the other of the first and second fluids ([0008], [0022], [0025], [0026]). 
As to claim 9: BAKER and ERB remain as applied above and therefore read on the claimed oil-based liquid containing a color pigment that increases the density thereof (see the rejection of claim 8 above; [0019], [0026]). 
As to claim 11: BAKER and ERB remain as applied above and therefore read on the claimed one of the first and second fluids being an oil-based liquid and the other of the first and second fluids being a water-based liquid, and wherein the water-based liquid contains a thickening agent that increases the viscosity of the other of the first and second fluids (see the rejection of claim 8 above). 
As to claim 12: BAKER and ERB remain as applied above and therefore read on the claimed oil-based liquid containing a color pigment that increases the density thereof (see the rejection of claim 8 and claim 9 above). 
As to claim 16: BAKER and ERB remain as applied above. BAKER, modified by ERB, further reads on the claimed wherein the densities of the first and second fluids are such that the first fluid forms a pattern in the second fluid that does not sink or rise for a period of time (see [0006], [0007], [0009], [0010] of BAKER).
As to claim 17: BAKER and ERB remain as applied above. BAKER, modified by ERB, further reads on the claimed wherein the densities of the first and second fluids are such that the first fluid forms a pattern in the second fluid that does not sink or rise for a period of time (see [0006], [0007], [0009], [0010] of BAKER).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over BAKER et al. (US 2007/0071851) in view of ERB et al. (US 2018/0243980; of record) and further in view of MOORE et al. (US 2016/0032121; of record). BAKER and ERB teach the subject matter of claim 1 and claim 5 above under 35 USC 103. 
As to claim 10: BAKER and ERB remain as applied above. BAKER, modified by ERB, fails to disclose the claimed color pigment being titanium oxide. However, MOORE teaches ink compositions comprising a pigment dispersion for inkjet applications ([0004]). MOORE teaches the pigment dispersion including a polyurethane dispersion and an aqueous pigment dispersion including a pigment selected from titanium oxide pigment, fluorescent pigment and mixtures thereof ([0015]; [0017]; [0018]; [0035]); where the prepolymer mixture is oil-based ([0005]; [0006]; [0053]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the color pigment being titanium oxide taught by MOORE into BAKER modified thus far. Doing so is advantageous as it provides for an ink having a stable pigment dispersion over repeated inkjet applications (see [0004] of MOORE). 
As to claim 13: BAKER, ERB and MOORE remain as applied above and therefore read on the claimed color pigment being titanium oxide (see the rejection of claim 8 and claim 10 above). 

Claims 7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over BAKER et al. (US 2007/0071851) in view of ERB et al. (US 2018/0243980; of record) and further in view of MILLAR et al. (US 2016/0067918; of record). BAKER and ERB teach the subject matter of claim 1 and claim 5 above under 35 USC 103. 
As to claim 7: BAKER and ERB remain as applied above. BAKER, modified by ERB, fails to explicitly disclose the claimed pattern to be created is first resolved into injection points, and the method further comprises moving the outlet tip of the capillary using the positioning unit to one of the injection points as a second pattern position, introducing another predefined amount of the first fluid into the second fluid at said injection point using the metering device, and executing a break-off movement and a movement to another of the injection points with the outlet tip of the capillary using the positioning unit so that the capillary does not cross any of the injection points in which the first fluid has already been introduced. 
However, MILLAR teaches a device and method for making a three-dimensional object in which a nozzle of an additive manufacturing device is positioned within a support matrix, such that the nozzle extrudes a feed material within the support matrix to form the three-dimensional object ([0003]; [0004]). MILLAR further teaches movement of the extrusion nozzle cuts the support matrix as the nozzle advances through the support matrix, where the nozzle movement is controlled through manual manipulation of the multi-axis head or the movement is pre-programmed to yield an extrusion pathway that forms a desired three-dimensional object ([0046], FIGs. 2A-2E). Additionally, MILLER teaches the nozzle moving through the support matrix at a speed of 1mm/s to about 10mm/s ([0025]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the nozzle speed moving through the support material taught by MILLAR into modified BAKER. MILLAR recognizes doing so to be beneficial as this range of speeds exceed a minimum speed for shear thinning to occur so as to allow nozzle passage through the support material ([0025]). 
As to claim 14: BAKER, ERB and MILLER remain as applied above. BAKER, modified by ERB and MILLER, further read on the claimed after the first fluid is introduced into the second fluid, the positioning unit causes the outlet tip to move in a break-off movement in a direction transverse to said longitudinal direction with a speed of at least 10 mm/sec and an acceleration of at least 5 mm/s2 (see the rejection of claim 13 above).
As to claim 15: BAKER, ERB, and MILLAR remain as applied above and therefore read on the claimed wherein the predefined amount of the first fluid is introduced in a longitudinal direction, and, in the break-off movement, said outlet tip is moved in a direction transverse to said longitudinal direction at a speed of at least 10mm/sec and an acceleration of at least 5mm/sec2 (see the rejection of claim 13 above). 

Response to Arguments
Applicant’s arguments, filed 06/20/2022, with respect to the rejection(s) of claim(s) 1 and 5 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a new reference found in an updated search necessitated by the amendments made to the claims (see BAKER as applied in the rejections above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: SALZMAN (US 2006/0286218), LAVIE et al. (US 2008/0226783), TOREN (US 2010/0189842), and YOUNG (US 6,058,843) all disclose devices and methods for printing a pattern of one fluid in a second fluid applicable to the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743